                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 2:18-cv-08249-JLS-KES                                                 Date: May 16, 2019

Title: REGINALD L. PAYNE v. COMMISSIONER OF SOCIAL SECURITY


PRESENT:

            THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                Jazmin Dorado                                      Not Present
               Courtroom Clerk                                     Court Reporter

        ATTORNEYS PRESENT FOR                            ATTORNEYS PRESENT FOR
              PLAINTIFF:                                     DEFENDANTS:
             None Present                                     None Present



 PROCEEDINGS (IN CHAMBERS):                           Order to Show Cause Why Case Should
                                                     Not Be Dismissed for Failure to Prosecute


       In September 2018, pro se Plaintiff Reginald L. Payne (“Plaintiff”) filed this lawsuit
appealing the denial of social security disability benefits. (Dkt. 1.) On September 28, 2018, the
Court issued a Case Management Order (“CMO”). (Dkt. 7.) The CMO provided that the
Commissioner shall lodge the certified administrative record and file an answer. (Id. at 2.) The
CMO instructed Plaintiff to serve and file his motion for judgment on the pleadings within thirty-
five days of the service and filing of the answer. (Id. at 3.) The CMO permitted Plaintiff to
request an extension of time if he could not complete his motion despite diligent attempts to meet
the deadline. (Id. at 5.)

       On February 15, 2019, the Commissioner lodged the administrative record and filed an
answer. (Dkts. 13, 14.) Thus, Plaintiff should have filed his motion for judgment on the
pleadings on or before March 22, 2019. As of the date of this order, Plaintiff has not filed such a
motion. Plaintiff also has not requested any extension of time to do so.

        IT IS HEREBY ORDERED that, on or before June 17, 2019, Plaintiff shall discharge
this order to show cause by filing one of the following: (1) a response explaining why this case
should not be dismissed for want of prosecution and/or failure to follow the Court’s orders, (2) a
motion for judgment on the pleadings, or (3) a request for voluntary dismissal of this action.

                                                                       Initials of Deputy Clerk JD
